1 Reported in 260 N.W. 626.
Mandamus wherein defendants, members and secretary of the industrial commission, appeal from an order sustaining a general demurrer to their answer to the petition. *Page 395 
Plaintiff's application to the commission for a license to operate an employment agency in Duluth was denied only because, in the judgment of the commission, "there were now existing in the City of Duluth sufficient employment agencies to supply the needs of employers and employees of the community." The denial upon that ground was put upon the authority supposedly granted to the commission by L. 1929, c. 293 (3 Mason Minn. St. 1934 Supp. § 4254-3) which amended L. 1925, c. 347, § 3 (3 Mason Minn. St. 1927, § 4254-3) by giving to the commission the power and imposing upon it the duty to refuse to license an employment agency whenever the commission finds "that the number of licensed employment agents or that the employment agency operated by the United States, the state or by the municipality or by two or more thereof jointly in the community in which the applicant for a permit proposes to operate is sufficient to supply the needs of employers and employes."
The one question is as to the constitutionality of that statute. Is it denial of due process? The answer we find ready made in controlling decisions of the Supreme Court of the United States. In Brazee v. Michigan, 241 U.S. 340,36 S. Ct. 561, 60 L. ed. 1034, that tribunal held employment agencies subject to regulation. But in Adams v. Tanner, 244 U.S. 590,597, 37 S. Ct. 662, 61 L. ed. 1336, L.R.A. 1917F, 1163, Ann. Cas. 1917D, 973, decision was that regulation cannot lawfully become prohibition. The involved statute of the state of Washington, while not attempting expressly to put an end to private employment agencies as such, did prohibit their getting compensation from employes served by them. That was considered equivalent to outright prohibition of the whole business, and so an undue restriction of the liberty, "guaranteed by the Fourteenth Amendment, to engage in a useful business."
In Ribnik v. McBride, 277 U.S. 350, 48 S. Ct. 545,72 L. ed. 913, 56 A.L.R. 1327, there was nullified a New Jersey statute which attempted to declare, among other things, that the business of conducting employment agencies was affected with a public interest. In both Adams v. Tanner, 244 U.S. 590, and the Ribnik case, the long-standing and seemingly ineradicable abuses so long characteristic of the private management of employment agencies were dwelt *Page 396 
upon at length. That the business has a bad record was recognized in both cases even by the majority. But in Ribnik v. McBride [277 U.S. 358], it was said in explanation of the decision:
"To urge that extortion, fraud, imposition, discrimination and the like have been practiced to some, or a great, extent in connection with the business here under consideration, or that the business is one lending itself peculiarly to such evils, is simply to restate grounds already fully considered by this court. These are grounds for regulation but not for price fixing, as we have already definitely decided."
Those who operate private employment agencies either will not or cannot eliminate the fraud and other abuses which so long and so flagrantly have characterized the business. Reform from the inside becoming impossible, or at best hopeless, those who are for state monopoly of the business have material for a persuasive argument. We cannot agree that it should be beyond legislative power to declare the business so much a matter of public interest as to subject it, not only to ordinary regulation, but also to price fixing and, where needed, to such limitations as are sought to be imposed by the statute upon which defendants base their position.
Constitutionally the case is in the same category as New State Ice Co. v. Liebmann, 285 U.S. 262, 273, 52 S. Ct. 371,375, 76 L. ed. 747. There the business of sale and distribution of ice, concededly "subject to some measure of public regulation," was yet held immune to the legislative attempt of Oklahoma to classify it as one subject to a public interest so as to make its conduct lawful only when under the authority of a government grant or franchise. "The aim" was held [285 U.S. 279] to be "not to regulate the business, but to preclude persons from engaging in it." The attempted restriction of the business to those operating under license was held an unreasonable or arbitrary interference or restriction upon a business not constitutionally subject to such interference by government. The authority to prohibit those not licensed from conducting an otherwise lawful business was of such a character that it could not be saved, the court said [285 U.S. 279,280], by calling it "experimental." *Page 397 
That was because "there are certain essentials of liberty" so buttressed by the constitution that they cannot be dispensed with by any state in the interests of experiment.
We are in the field of federal constitutional law. Our duty is to apply the law as declared by its final arbiter, the Supreme Court of the United States. That we do cheerfully. Because of the rule of the cases mentioned, particularly Adams v. Tanner, 244 U.S. 590, we must and do hold that it was beyond the constitutional competence of our legislature to confer upon the industrial commission power to deny to the petitioner, for the reason assigned by the order, the right to operate an employment agency. We decide it wholly as a federal question and consider the statute, 3 Mason Minn. St. 1934 Supp. § 4254-3, for the reason indicated, a denial of equal protection and due process of law.
Order affirmed.